ACCEPTED
                                                                                                             01-15-00465-CV
                                                                                                  FIRST COURT OF APPEALS
                                                                                                          HOUSTON, TEXAS
                                                                                                       8/21/2015 10:29:54 AM
                                                                                                       CHRISTOPHER PRINE

Andrews                                                                                 ROBERT A PLESSALA

                                                                                    DIRECT DIAL 713.850.4217
                                                                            RPLESSALA@ANDREWSMYERS.COM
                                                                                                                      CLERK



~Myers
          HOUSTON I AUSTIN                                                            FILED IN
                                                                               1st COURT OF APPEALS
                                              August 21, 2015                      HOUSTON, TEXAS
                                                                               8/21/2015 10:29:54 AM
                                                                               CHRISTOPHER     A. PRINE
                                                                                      VIA E-FILING
      Honorable Christopher A. Prine                                                    Clerk
      Clerk of the Court
      First Court of Appeals
      301 Fannin Street
      Houston, TX 77002


              Re:    Darrell Julian and Ted Hennis v. Cadence McShane Construction
                     Co., LLC end Pinpoint Commercial, LP, General Partner of PPC
                     GP, LLC

                     Court of Appeals Number: 1-15-00465-CV
                     Trial Court Case Number: 2014-13825

      Dear Mr. Prine:

             I am in receipt of Appellants' Motion for an Extension of Time to File a Reply
      Brief. The Appellees are not opposed to the Motion. Unfortunately, our lack of
      opposition was not sufficiently communicated to counsel for Appellants. I apologize
      for any confusion.

             Counsel is being copied with this letter. Thank you for your courtesies.

                                                   Very truly yours,

                                                   Isl Robert A. Plessala

                                                   Robert A. Plessala

      RAPlslg




Andrews Myers• Attorneys at Law                                                             4816·7423-2871
3900 Essex Lane, Suite 800 •Houston, Texas 77027-5198                                               3189.9
T 713.850.4200 F 713.850.4211 • andrewsmyers.com
Honorable Christopher A. Prine
Clerk of the Court
August 21, 2015
Page 2


                            CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the foregoing instrument was
forwarded to all counsel of record in accordance with Rule 9.5 of the TEXAS RULES OF
APPELLATE PROCEDURE on this the 21st day of August, 2015.

         VIA E-MAIL
         Troy Tindal
         trov@tindalllawfirm.com
         Tindal Law Firm
         17225 El Camino Real, Suite 190
         Houston, TX 77058
         Attorneys for Third Party Defendants!Appellants


                                        Isl Robert A. Plessala
                                               Robert A. Plessala




4816-7423-2871, v. 1




                                                                         4816-7423-2871
                                                                                 3189.9